Dismissed and Memorandum Opinion filed April 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00190-CV
____________
 
ALEKSANDR BORISOV, Appellant
 
V.
 
NEIL S. LEVIN, Appellee
 

 
On Appeal from the County Civil Court
at Law No. Three
Harris County, Texas
Trial Court Cause No. 887929
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a final summary judgment
signed February 17, 2009.  Appellant filed a timely motion for new trial.  When
an appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusions
of law, the notice of appeal must be filed within ninety days after the date
the judgment is signed.  See Tex. R. App. P. 26.1(a).  Appellant’s notice
of appeal was due on or before May 18, 2009, but he did not file it until
February 22, 2010.  Therefore, the notice of appeal, filed over one year after
the trial court signed a final judgment, was not timely. 
.On March 26, 2010, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that this
court has jurisdiction over the appeal. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.